Citation Nr: 0634421	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  95-24 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1982 to 
June 1983.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision.


FINDING OF FACT

The onset of the veteran's psychiatric disability did not 
occur in service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder are not met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran was involved in an incident in service in which 
he was struck in the head with a beer bottle and knocked 
unconscious.  The veteran asserts that this caused a 
psychiatric disability to develop subsequently.  

Service medical records confirm that the veteran received 
lacerations to his scalp and was hospitalized with a head 
injury, but the records fail to reflect any diagnosis of, or 
treatment for, a psychiatric injury during service.  The 
veteran was treated for a sore back and headaches following 
the bar fight, but there was no mention of any psychiatric 
disability.  While the veteran indicated that he had 
depression/excessive worry on his personal medical history 
survey (completed at separation), complaining that he did not 
feel like he used to prior to his head injury; the veteran 
was nevertheless found to be psychiatrically normal on his 
separation physical; and a mental status evaluation conducted 
at time of separation found the veteran to be mentally 
responsible, with no evidence of any significant mental 
illness, and he was psychiatrically cleared for any 
administrative action. 

Following service, the veteran underwent a VA examination in 
December 1983.  While the veteran indicated that he was very 
nervous, had insomnia, and did not feel like he did before 
the in-service fight, the examiner indicated that there were 
normal psychiatric findings and did not diagnose the veteran 
with any psychiatric disability.

Subsequent records do not reflect a diagnosis of a 
psychiatric disorder until 1994, more than 10 years after 
service.  This has been variously diagnosed as major 
depressive disorder (by a Social Security disability 
determination and by a 1994 treatment record), an unspecified 
psychotic disorder and alcohol abuse (by Dr. Castro de 
Jesus), a somatoform disorder (at a December 1995 psychiatric 
evaluation), and a mild anxiety disorder (November 2005 VA 
examination).  These records, however, fail to show that the 
veteran's psychiatric condition was incurred in service.  

In January 1996, the veteran was examined by Dr. Juarbe, a 
private physician, who recounted the events of the veteran's 
in-service head trauma and indicated that from then on the 
veteran had had headaches that caused him to blank out, hear 
voices, feel persecuted, and feel extremely depressed.  
However, the doctor indicated that the veteran did not even 
begin to treat the veteran until 1995, and, as such, all of 
the doctor's information appears to be subjectively relayed 
by the veteran without any objective confirmation.  
Additionally, the examiner did not provide any rationale for 
why the head injury in service caused the onset of a 
psychiatric condition.

In November 2005, the veteran underwent a VA examination.  
The examiner reviewed the veteran's treatment records and 
claims file and examined the veteran.  The examiner noted 
that the veteran had received psychiatric treatment in 1975 
following the death of his sister.  The examiner diagnosed 
the veteran with a mild anxiety disorder; however, he opined 
that based on the veteran's history, records, and 
evaluations, he considered that the anxiety disorder was not 
due to, caused by, the residual of, or the result of the 
veteran's time in service, nor is it secondary to the head 
injury sustained while the veteran was in military service.

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In fulfilling this responsibility, the Board accords greater 
probative weight to the opinion of the VA examiner.  In 
reaching his conclusion, the examiner reviewed the veteran's 
entire claims file and examined the veteran before drawing 
his conclusion.  There is no indication Dr. Juarbe had access 
to the veteran's service medical records.  Additionally, it 
is important to note that the veteran did not seek medical 
treatment for any psychiatric illness for ten years following 
his accident in service, thereby eroding any connection 
between his psychiatric condition and his in-service 
incident.  Indeed, the complaints cited by Dr. Juarbe as 
present since service and presumably the basis for his 
conclusion essentially linking current disability to service, 
were not recorded in the 1983 VA examination report, nor 
noted in the Report of Mental Status Evaluation completed in 
June 1983, shortly before the veteran's discharge from 
service.  This evaluation, performed after the veteran 
prepared his Report of Medical History where he indicated he 
had depression or excessive worry, showed the veteran's mood 
or affect was unremarkable, (as opposed to depressed, 
anxious, flat, labile, manic or hypomanic).  His thought 
content was likewise normal.  (Areas in the evaluation report 
where it could have been indicated the veteran's thought 
content was abnormal or with hallucinations, paranoid 
ideations or delusions were left blank.)  

Under these circumstances, the Board concludes the evidence 
fails to provide a basis for awarding service connection, and 
while the veteran believes that his in-service head injury is 
the cause of his psychiatric disorder, he is not medically 
qualified to testify about a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the appeal is denied.  


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in May 2005.  By this, and by previous letter, 
the statement of the case, and the supplemental statement of 
the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Additionally, the veteran's claim was readjudicated following 
the provision of notice in May 2005.

Service medical records, as well as private treatment records 
and Social Security Administration records have been 
obtained.  The veteran was also provided with a VA 
examination (the report of which has been associated with the 
claims file).  Additionally, the veteran was offered the 
opportunity to testify at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.




ORDER

Service connection for a psychiatric disorder is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


